DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on November 13, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/3/2021 and 3/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 13-15 and 17-18 of copending Application No. 17/017,952 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above copending application, including:
1. A plasma source assembly comprising: a first electrode comprising a conductive plate having a top surface, a bottom surface, and an outer peripheral edge; a second electrode comprising a conductive plate having a top surface, a bottom surface, and an outer peripheral edge; a dielectric spacer separating the first electrode and the second electrode and disposed at the outer peripheral edge of the first electrode and the outer peripheral edge of the second electrode, the second electrode comprising a plurality of apertures therein and comprising a ceramic material; and a power feed electrically connected to the first electrode (see claims 1, 8 and 11 of the above copending application).
2. The plasma source assembly of claim 1, wherein the ceramic material comprises a reaction bonded ceramic material (see claim 9 of the above copending application).
3. The plasma source assembly of claim 2, wherein the reaction bonded ceramic material comprises reaction bonded silicon carbide (see claim 13 of the above copending application).
4-5. The plasma source assembly of claim 2, wherein the plurality of apertures comprises elongate slots having a width and a length greater than the width, and wherein the length is in a range of 2 to 3 times the width (see claim 11 of the above copending application such that a width and a length of the slots of the apertures would have been selected that is dependent on a particular application or environment of use since this slot features would have been deemed obvious to a person skilled in the art).
6. The plasma source assembly of claim 5, wherein the second electrode top surface has an area and the plurality of elongate slots define an open area of greater than 68% of the area of the second electrode top surface (see claim 11 of the above copending application such that a width and a length of the slots of the apertures would have been selected that is dependent on a particular application or environment of use since this slot features would have been deemed obvious to a person skilled in the art).
7. The plasma source assembly of claim 4, wherein the apertures are laser formed apertures (see claim 11 of the above copending application).
8. The plasma source assembly of claim 7, wherein apertures are laser drilled apertures (see claim 11 of the above copending application).
9. The plasma source assembly of claim 4, wherein apertures are ultrasonic machined apertures (see claim 11 of the above copending application).
10. The plasma source assembly of claim 1, wherein the first electrode and the second electrode are spaced apart to provide a gap between the first electrode and the second electrode (see claim 10 of the above copending application).
11. A plasma source assembly comprising: a first electrode comprising a conductive plate having a top surface, a bottom surface, and an outer peripheral edge; a second electrode comprising a conductive plate having a top surface, a bottom surface, and an outer peripheral edge; a dielectric spacer separating the first electrode and the second electrode and disposed at the outer peripheral edge of the first electrode and the outer peripheral edge of the second electrode, the second electrode comprising reaction bonded silicon carbide and a plurality of apertures therein, and wherein the plurality of apertures comprises elongate slots having a width and a length in a range of from 2 to 3 times greater than the width; and a power feed electrically connected to the first electrode (see claims 11 and 14 of the above copending application).
12. A method of processing a substrate in a substrate processing chamber, the method comprising: placing a substrate in the substrate processing chamber comprising a first electrode comprising a conductive plate having a top surface, a bottom surface, a an outer peripheral edge and a plurality of apertures allowing a gas to flow therethrough; a second electrode comprising a conductive plate made from a ceramic material having a top surface, a bottom surface, an outer peripheral edge a plurality of apertures allowing a gas to flow therethrough; a dielectric spacer separating the first electrode and the second electrode and disposed at the outer peripheral edge of the first electrode and the outer peripheral edge of the second electrode; and a power feed electrically connected to the first electrode; and forming a plasma between the first electrode and the second electrode (see claim 15 of the above copending application).
13. The method of claim 12, wherein the ceramic material comprises a reaction- bonded ceramic material (see claim 18 of the above copending application).
14. The method of claim 13, wherein the reaction-bonded ceramic material comprises reaction bonded silicon carbide (see claim 17 of the above copending application).
15-16. The method of claim 13, wherein the plurality of apertures comprises elongate slots having a width and a length greater than the width, and wherein the length is in a range of 2 to 3 times the width (see claim 15 of the above copending application such that a width and a length of the slots of the apertures would have been selected that is dependent on a particular application or environment of use since this slot features would have been deemed obvious to a person skilled in the art).
17. |The method of claim 16, wherein the second electrode top surface has an area and the plurality of elongate slots define an open area of greater than 68% of the area of the second electrode top surface (see claim 15 of the above copending application such that a width and a length of the slots of the apertures would have been selected that is dependent on a particular application or environment of use since this slot features would have been deemed obvious to a person skilled in the art).
18. |The method of claim 15, wherein the apertures are laser formed apertures (see claim 15 of the above copending application).
19. | The method of claim 18, wherein the apertures are laser drilled apertures (see claim 15 of the above copending application).
20. The method of claim 15, wherein apertures are ultrasonic machined apertures (see claim 15 of the above copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2019/0025663) in view of Kao et al. (US 2014/0165911) and further in view of XXX.
With respect to claim 1, Suzuki discloses in figure 3 a plasma source assembly comprising: a first electrode (113, e.g., a first electrode) comprising a conductive plate (figure 3 shows the electrode 13 formed as a conductive plate) having a top surface (TS1), a bottom surface (BS1), and an outer peripheral edge (113a, 113b, e.g., formed as an outer edges thereof); a second electrode (114, e.g., a second electrode) comprising a conductive plate (figure 3 shows the electrode 14 formed as a conductive plate) having a top surface (TS2), a bottom surface (BS2), and an outer peripheral edge (114a, 114b, e.g., formed as an outer edges thereof); a dielectric spacer (115, e.g., a dielectric spacer) separating the first electrode and the second electrode and disposed at the outer peripheral edge of the first electrode and the outer peripheral edge of the second electrode (see figure 3); and a power feed (FL, e.g., a feed line) electrically connected to the first electrode (see figure 3).

    PNG
    media_image1.png
    465
    889
    media_image1.png
    Greyscale

Suzuki does not explicitly disclose that (1) the second electrode comprising a plurality of apertures and (2) the spacer comprising a ceramic material.
Kao discloses in figure 1 a plasma source comprising a first electrode (106) and a second electrode (104), wherein the second electrode comprising a plurality of apertures (108, e.g., gas holes or apertures).
Lee discloses in figure 16 a plasma source comprising a spacer (SP) comprising a ceramic material (see paragraph 0114).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma source of Suzuki with a electrode having a plurality of apertures as taught by Kao for the purpose of providing multiple excitation stages of the plasma to facilitate enhanced radical generation thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Kao (see paragraph 0018); and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma source of the combination of Suzuki and Kao for the purpose of bonding and protecting the plasma source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
 With respect to claim 2, the combination of Suzuki, Kao and Lee disclose that wherein the ceramic material comprises a reaction bonded ceramic material (see paragraph 0122, e.g., “the spacer SP is firmly bonded to the upper and lower plates”).
With respect to claim 3, the combination of Suzuki, Kao and Lee disclose that wherein the reaction bonded ceramic material comprises reaction bonded silicon carbide (see paragraph 0106, e.g., “including silicon Si”).
With respect to claims 4-6, the combination of Suzuki, Kao and Lee disclose all claimed limitations, as expressly recited in claims 1-2, except for specifying that wherein the plurality of apertures comprises elongate slots having a width and a length greater than the width, and wherein the length is in a range of 2 to 3 times the width, and wherein the second electrode top surface has an area and the plurality of elongate slots define an open area of greater than 68% of the area of the second electrode top surface.  However, this difference is not patentable merits since a width and a length of the slots of the apertures would have been selected that is dependent on a particular application or environment of use and thus, this slot features would have been deemed obvious to a person skilled in the art.
With respect to claim 7, the combination of Suzuki, Kao and Lee disclose that wherein the apertures are laser formed apertures (see figure 1 of Kao).
With respect to claim 8, the combination of Suzuki, Kao and Lee disclose that wherein apertures are laser drilled apertures (see figure 1 of Kao).
With respect to claim 9, the combination of Suzuki, Kao and Lee disclose that wherein apertures are ultrasonic machined apertures (see figure 1 of Kao).
With respect to claim 10, the combination of Suzuki, Kao and Lee disclose that wherein the first electrode and the second electrode are spaced apart to provide a gap between the first electrode and the second electrode (see 3 of Suzuki shows a gap G between the two electrodes thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ando et al. – US 9,947,511
Prior art Chen et al. – US 2016/0293388
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	October 14, 2022